                           UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MISSOURI IN THE
                              SOUTHWESTERN DIVISION

UNITED STATES OF AMERICA,                             )
                                                      )
                       Plaintiff,                     )
                                                      )   Civil No. 3:19-cv-05031-MDH
       vs.                                            )
                                                      )
                                                      )
                                                      )   JOINT MOTION TO STAY
DYNO NOBEL, INC.,                                     )   PROCEEDINGS
                                                      )
                     Defendant                        )
                                                      )
                                                      )

       Having reached an agreement in principle on most of the terms necessary to resolve this

matter, the Parties jointly move this Court to stay all proceedings in this matter for thirty (30)

days in order to allow the Parties to focus exclusively on an effort to complete the final terms of

a consent decree that the Parties ultimately expect to be lodged with this Court.

                                    SUGGESTIONS IN SUPPORT

In further support of this motion, the Parties state as follows:

       1.       Pursuant to the Notice of Inclusion in the Mediation and Assessment Program,

ECF No. 2, the Parties engaged in settlement negotiations with an outside mediator on

September 26, 2019.

       2.       While the Parties did not reach settlement that day, a general schedule for

negotiations on the remaining issues was agreed upon.

       3.       Through those subsequent negotiations, the Parties reached an agreement in

principle but still need to reach agreement on a few additional points, and then be in a position to

recommend a final agreement to their principals for approval.

Joint Motion to Stay Proceedings
Civil No. 3:19-cv-05031-MDH
                                                  1

            Case 3:19-cv-05031-MDH Document 33 Filed 10/24/19 Page 1 of 4
        4.       The Parties are now working toward memorializing the further terms and

conditions of their agreement in principle in a formal written settlement that they intend to be

embodied in a consent decree.

        5.       Any settlement will be subject to ultimate approval or disapproval by higher level

government officials with the requisite authority and Defendant’s higher level management, as

well as this Court after a public comment period.

        6.       A stay of discovery will promote the “just, speedy, and inexpensive

determination” of this action, Fed. R. Civ. P. 1, because it will (a) avoid the burdens of

unnecessary discovery on the Parties, and (b) avoid the waste of judicial resources by requiring

this Court's attention to any discovery disputes that may arise.

        7.       In the event discovery is not stayed, the parties will need to issue and respond to

written discovery that will be both costly and time consuming, and divert finite resources from

finalizing settlement.

        8.       At this time, the Parties are not asking the Court to amend any deadline in the

Scheduling and Trial Order, ECF. No. 23.

        9.       The Parties will provide the Court with updates on this matter at any time as directed

by the Court during the pendency of the stay.

        For the foregoing reasons, the Parties respectfully ask this Court to grant this motion and to

stay all proceedings in this action.




Joint Motion to Stay Proceedings
Civil No. 3:19-cv-05031-MDH
                                                    2

             Case 3:19-cv-05031-MDH Document 33 Filed 10/24/19 Page 2 of 4
 Dated: October 24, 2019           Respectfully submitted,



                                   FOR PLAINTIFF UNITED STATES OF AMERICA

                                   /s/ Zachary N. Moor
                                   ZACHARY N. MOOR, MA # 681469
                                   Trial Attorney
                                   Environmental Enforcement Section
                                   Environment & Natural Resources Division
                                   United States Department of Justice
                                   P.O. Box 7611, Ben Franklin Station
                                   Washington, DC 20044-7611
                                   Phone: (202) 514-4185
                                   Email: zachary.moor@usdoj.gov
                                   FOR DEFENDANT DYNO NOBEL, INC.

                                   /s/ Michael A. Zody
                                   MICHAEL A. ZODY
                                   CEDAR Q. COSNER
                                   Admitted Pro Hac Vice (Utah # 16425)
                                   Parsons Behle & Latimer
                                   201 South Main Street, Suite 1800
                                   Salt Lake City, Utah 84111
                                   Phone: (801) 532-1234
                                   Fax: (801) 536-6111
                                   Email: mzody@parsonsbehle.com
                                          ccosner@parsonsbehle.com

                                   /s/ Josh C. Breithaupt
                                   JOSH C. BREITHAUPT MO #56903
                                   Gausnell, O’Keefe, and Thomas, LLC
                                   701 Market Street, Suite 200
                                   St. Louis, Missouri 63101
                                   Phone: (314) 257.9800
                                   Fax: (314) 257.9801
                                   Email: jbreithaupt@gotlawstl.com




Joint Motion to Stay Proceedings
Civil No. 3:19-cv-05031-MDH
                                             3

         Case 3:19-cv-05031-MDH Document 33 Filed 10/24/19 Page 3 of 4
                                   CERTIFICATE OF SERVICE

       I hereby certify that on October 24, 2019, I electronically filed the foregoing with the

clerk of Court using the CM/ECF system which sent notification of such filing to all registered

participants.



                                                    /s/ Zachary N. Moor
                                                    ZACHARY N. MOOR, MA #681469
                                                    Trial Attorney
                                                    United States Department of Justice




Joint Motion to Stay Proceedings
Civil No. 3:19-cv-05031-MDH
                                                4

         Case 3:19-cv-05031-MDH Document 33 Filed 10/24/19 Page 4 of 4
